 



GORDON SNYDER, ADMINISTRATIVE AGENT

 

28 Middle Street - Suite 100
Keene, NH 03431

 

October 31, 2013

 

Mr. Patrick M.W. Imeson
Black Diamond Holdings, LLC
1610 Wynkoop Street, Suite 400
Denver, CO 80202

 


Re: MFPI Partners LLC (“MFPI”) and Elkhorn Goldfields, LLC (“EGL”) (MFPI and EGL
are referred to hereinafter collectively as “Obligor Parties”)

 

Dear Mr. Imeson:

 

This letter agreement (“Letter Agreement”), when signed and delivered on behalf
of the Obligor Parties, will set forth the terms, conditions, representations,
warranties and covenants which the Obligor Parties (hereinafter defined) have
offered in order to induce Gordon Snyder, acting as Administrative Agent
(“Administrative Agent”) on behalf of the holders (“Secured Creditors”) of
certain notes given to evidence their obligations under certain loan agreements
(collectively, the “Loan Agreements”) described more fully in that certain Loan
Reinstatement and Modification Agreement made effective April 6, 2012 (“Loan
Reinstatement Agreement”), to (a) agree to extend the term of that certain
Intercreditor and Standstill Agreement dated as of May 14, 2013 (the
“Standstill”) by and among (i) Gordon Snyder, as administrative agent
(“Administrative Agent”) for the Secured Creditors; (ii) Black Diamond Holdings
LLC (“BDH”), for itself and as authorized agent for certain additional
purchasers of interests in the Elkhorn Streaming Contract, as that term is
defined in the Standstill (such additional purchasers, together with BDH,
collectively referred to herein as the "Purchasers") and (iii) consented to by
Eastern Resources, Inc., a Delaware corporation (“ESRI); and (b) continue to
defer the Obligor Parties’ required payment schedule set forth in the Standstill
in exchange for and in consideration of certain agreements and covenants of the
Obligor Parties and ESRI as set forth in this Letter Agreement. Upon
satisfaction of the conditions set forth herein, this Letter Agreement is a
binding agreement between the parties hereto.

 

1. Background Facts and Circumstances of this Letter Agreement. The Obligor
Parties and BDH have notified the Administrative Agent that BDH intends to
transfer certain of its assets to ESRI in return for securities of ESRI. The
Secured Creditors are the holders of certain rights with respect to ESRI, as
collateral for the obligations of the Obligor Parties, including the right to
receive 10 Million shares of Class A Preferred stock in ESRI upon an event of
default, having a redeemable value of not more than $60 Million upon certain
terms and conditions set forth in the Loan Reinstatement Agreement and the
Pledge Agreement entered into at the time of the Loan Reinstatement Agreement
and consented to in writing by ESRI (the “ESRI Preferred Rights”). It is
contemplated that the intended transfer would include the transfer to ESRI of
certain core assets currently held by BDH, comprised of the equity ownership of
several portfolio companies as previously identified to the Administrative Agent
in writing by BDH , including but not limited to TransnetYX Holding Corporation
and any other or differently-described assets which might be acquired by BDH or
its successors or assigns in substitution for such portfolio company equity
ownership interests (collectively “BDH Core Assets”). Such transfer will be
subject only to certain liens and encumbrances described below, which would
remain as encumbrances upon the assets in the hands of ESRI after the intended
transfer of the BDH Core Assets to ESRI. Notwithstanding the amounts of such
encumbrances, by the transfer of BDH’s assets to ESRI, ESRI’s net worth would be
substantially enlarged by the acquisition of the BDH Core Assets and would, as
an inducement to the Administrative Agent to agree as provided in ths Letter
Agreement, materially enhance the security of the Secured Creditors as
represented by the ESRI Preferred Rights.

 



1

 

 

The Administrative Agent is willing to agree to the extension of the Standstill
as described hereinabove; subject, however, to certain additional terms and
conditions set forth in this Letter Agreement.

 

2. Status of Indebtedness and Options: The Obligor Parties agree, warrant and
covenant with respect to the Indebtedness and Options and Administrative Agency
Fees owed to the Secured Creditors and the Administrative Agent as follows:

 

A total of all secured and unpaid obligations of Obligor Parties to Lender under
all outstanding and unpaid Notes and Options is attached to this Letter
Agreement as Exhibit A in writing signed by the Obligor Parties and acknowledged
and consented to by the Administrative Agent on behalf of the Secured Creditors;
which Exhibit A includes (without limitation) the current outstanding balances
with accrued interest as of November 30, 2013 of: (a) Elkhorn Goldfields LLC
Series A Convertible Notes having an original principal balance of $8,050,000
(the “EGL Loan”); (b) MFPI 2007 Loan having an original principal balance of
$5,000,000 (the “MFPI 2007 Loan”), (c) MFPI 2008 Loan having an original
principal balance of $5,000,000 (the “MFPI 2008 Loan”) and amounts which would
be payable under the 2008 MFPI Loan and Administrative Agency Agreement Collar
Option (the “Collar Option”) if the “put” described in the Collar Option were
exercised as of the date of the Amendment (the EGL Loan, the MFPI 2007 Loan, the
MFPI 2008 Loan and the Collar Option, together with all Administrative Agency
Fees defined in connection with and secured under each of the loans and options,
and together with all the covenants, conditions, undertakings and agreements of
the Obligor Parties under the Loans, collectively, the “Obligor Parties
Obligations”). The current balances of all the Obligor Parties Obligations as of
the date of this Letter Agreement are hereby certified true correct and complete
by the Obligor Parties and the Administrative Agent on behalf of the Secured
Creditors.

 



3. Black Diamond Holdings, LLC Secured Debt

 

As of the date of this Letter Agreement, BDH Core Assets have been used as
collateral to secure certain notes and obligations. All of BDH’s assets are
subject to two (2) security interests existing and in the amounts outstanding as
of the date of this Letter Agreement, held (i) by RF2, LLC, a Florida limited
liability company (up to $10,000,000 in collateralized security interest) and
(ii) by BDH Facility, LLC, a Delaware limited liability company (up to
$1,000,000 in collateralized security interest).

 



2

 

 

4. ESRI Acquisition of BDH Core Assets

 

On or prior to November 30, 2013, ESRI and BDH anticipate that they will
consummate a transaction whereby ESRI shall acquire the BDH Core Assets in
exchange for common stock of ESRI. In connection with such transaction, the
following shall also occur:

 

a. An agreement signed by the Obligor Parties, Secured Creditors, and ESRI
providing that all Secured Creditors shall receive as additional consideration
for the extension of the Standstill, rights to convert such Secured Creditors’
then outstanding Notes or options evidencing Obligor Parties’ Obligations,
pursuant to an election in writing of such Secured Creditors made on or prior to
the date upon which all of the Oblifor Parties’ Obligations as defined above
have been paid and satisfied in full, into the equivalent number of shares of
common stock of Eastern Resources, Inc. having a price per share of $6.00. For
every dollar of Obligor Parties’ Obligations that are converted at the election
of the Secured Creditors, EGL shall relinquish the corresponding number of ESRI
Preferred Rights back to ESRI as consideration thereto.

 

b. The Administrative Agent shall also be granted the right to convert the
Administrative Agency Fee into common stock of Eastern Resources, Inc. on terms
equivalent to those granted to the Secured Creditors as set forth above in
Paragraph 4a.

 

 

If ESRI and BDH fail to consummate a transaction whereby ESRI shall acquire the
BDH Core Assets in exchange for common stock of ESRI by November 30, 2013, the
Obligor Parties and BDH grant as additional security for the obligations of the
Obligor Parties (not to exceed $25,000,000 in collateralized security interest,
subject to the existing security interests) to the Secured Creditors under the
Loan Agreements a junior-priority security interest in favor of the
Administrative Agent on behalf of the Secured Creditors in all of the assets of
BDH (the “Junior Security Interest”) subordinate in priority only to two (2)
prior security interests existing as set forth in Paragraph 3 of this Letter
Agreement. For the avoidance of doubt, the aggregate security interest of the
existing security interests in Paragraph 2 and the Junior Security Interest,
notwithstanding any payoff reduction in whole or in part of the existing
security interests, will be $25,000,000. BDH acknowledges and consents that the
foregoing sentence could result in an increase in the total obligations of BDH
by an amount equal to the amount of any reduction by payment of the existing
security interests.

 

5. Additional Terms and Conditions. As conditions to the effectiveness for any
purpose of this Letter Agreement, Administrative Agent shall have received, in
form and content satisfactory to the Administrative Agent in his sole
discretion, the following:

 

a. Reaffirmation of $1MM Personal Guaranty (“Guaranty”) by Patrick M.W. Imeson
and Michael Feinberg for the benefit of the Secured Creditors in form and
content acceptable to Administrative Agent in his sole discretion.

 

b. Payment in the amount of $10,000 for all of Administrative Agent’s costs and
fees, including reasonable attorneys’ fees incurred in the negotiation,
preparation and performance of the conditions to this Letter Agreement.

 



3

 

 

c. Recalculation (to reflect new balances of Principal Amount Due owed as of the
date of this Letter Agreement, consistent with the similar recalculation made at
the time of the Loan Modification and Reinstatement Agreement) of the secured 5%
Administrative Agency Fee, together with (at Administrative Agent’s sole
election) the execution and delivery to the Administrative Agent by the Obligor
Parties of a note or notes in writing to evidence the obligation of the Obligor
Parties to pay the 5% secured Administrative Agency Fee; which fee and the note
or notes evidencing the obligations of the Obligor Parties to pay the
Administrative Agency Fee shall remain deferred to and payable upon full payoff
or satisfaction of the Obligor Parties Obligations.

 

6. Extension of the Standstill. The parties acknowledge that the Standstill
incorporated by its terms a Standstill Period which terminated on September 30,
2013 and that without an extension of the Standstill, certain terms and
conditions set forth in the Standstill would change in ways not reflecting the
intent of the parties to this Letter Agreement. Notwithstanding the passage of
the date upon which the Standstill was to have terminated by its terms, the
parties agree that the Standstill Period shall be extended along with all the
terms and conditions set forth in the Standstill as if the Standstill Period had
not terminated, subject only to and as expressly and specifically modified by
this Letter Agreement. All terms and conditions of the Standstill which were in
full force and effect prior to September 30, 2013, accordingly, are reaffirmed
by the parties as being in full force and effect as of the date of this Letter
Agreement, except as such terms and conditions are expressly modified by this
Letter Agreement. In the event that any inconsistency should arise between the
terms of the Standstill and this Letter Agreement, the terms of this Letter
Agreement shall control and be deemed to supersede the inconsistent terms and
conditions of the Standstill.

 

7. Revised Standstill Period. The Standstill Period is hereby extended so as to
expire on December 31, 2014 (“Revised Standstill Period”). If the Obligor
Parties fail to get out of the Revised Standstill Period, the Administrative
Agent, on behalf of the Secured Creditors, shall be entitled to receive (in
addition to the currently accruing 18% default interest rate) on the amount of
the unpaid Obligor Parties’ Obligations: Two Percent (2%) on July 1, 2014; and
,if the Revised Standstill Period has not been terminated prior thereto an
additional Two Percent (2%) such payments (if any) to be paid in common stock of
ESRI held by EGL. The value of ESRI common stock shall be calculated based upon
a volume-weighted average price (“VWAP”) for the thirty-trading day period that
ends on the first trading day immediately preceding the date of the potential
issuance of common stock of ESRI.

 

8. Agreements of the Parties Regarding the Resumed Payments Date. (a)The Obligor
Parties agree, for themselves and for their successors and assigns, that resumed
payments shall begin immediately on January 1, 2015 (“Resumed Payments Date”).

 

(b) The Administrative Agent agrees, that immediately upon the Resumed Payments
Date, provided that the first of such resumed payments shall have been received
the Loan Agreements and the Loan Reinstatement Agreement will be deemed
reinstated in full and the accrual of interest on the then unpaid balance of the
Loan Agreements (including all interest accrued since the date of the Loan
Reinstatement Agreement at the default rate of 18%) from and after the Resumed
Payments Date will be at the contract rate of 12% per annum until the first to
occur of (1) an Event of Default under the Loans and (2) all obligations of the
Obligor Parties to the Secured Creditors have been paid in full.

 



4

 

 

 

9. Additional Representations and Warranties. Obligor Parties, and each of them,
hereby represent and warrant to Administrative Agent as follows:

 

(i) Each of the Obligor Parties is duly organized, validly existing and in good
standing under the laws of the State or other jurisdiction of its organization,
i) is duly qualified and in good standing as a foreign business entity in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to so qualify, and ii) has all requisite power and
authority (including, without limitation, all governmental licenses, agreements
and other approvals) to own and lease and operate its properties and to carry on
its business as now conducted and as proposed to be conducted. The Obligor
Parties’ principal place of business is located in the State of Colorado and the
Obligor Parties have the legal capacity to enter into and perform the
obligations of Obligor Parties under this Agreement.

 

(ii) The execution, delivery and performance by the Obligor Parties of this
Agreement are within the Obligor Parties’ powers, have been duly authorized, by
all necessary action, and (1) do not contravene the Obligor Parties’ operating
agreements, (2) do not contravene any law or any contractual restriction binding
on or affecting the Obligor Parties, (3) will not result in the breach of, or
constitute a default or require any payment to be made under, any loan
agreement, credit agreement, indenture, mortgage, deed of trust, bond, note,
lease or other instrument or agreement binding on or otherwise affecting the
Obligor Parties or any of its or their properties.

 

(iii) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for iii) the due execution, delivery and performance by the
Obligor Parties of this Agreement or any Agreement to which any of them or any
of their affiliates, Members, or principals is a party, or iv) the making of the
covenants, conditions, representations and warranties by the Obligor Parties
under this Agreement.

 

(iv) This Letter Agreement, the Loan Reinstatement Agreement and the other Loan
Agreements to which the Obligor Parties are parties have been duly executed and
delivered by the Obligor Parties, and are the legal, valid and binding
obligations of the Obligor Parties enforceable against the Obligor Parties in
accordance with their respective terms.

 

This Agreement, together with the Loan Reinstatement Agreement, and the Loan
Agreements contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral or
written agreements or statements relating to such subject matter and none of the
terms and provisions hereof may be waived, amended or terminated except by a
written instrument signed by the Person against whom enforcement of the waiver,
amendment or termination is sought.

 

Please have the Obligor Parties execute this Agreement where indicated below and
return the fully executed counterparts to me. Thank you.

 



5

 

 

Yours very truly,

/s/ Gordon Snyder                                             
Gordon Snyder,

Administrative Agent

 

 

OBLIGOR PARTIES:

Accepted and Agreed this ___ day of October, 2013

 

MFPI Partners, LLC

 

By: Patrick W. M. Imeson                                 
Patrick W. M. Imeson, its Manager

 

Elkhorn Goldfields, LLC

 

By: Robert Trenaman                                        
Robert Trenaman, its President

 

The foregoing Letter Agreement is acknowledged and consented on this ___ day of
_______, 2013

 

Black Diamond Holdings LLC

 

By: Black Diamond Financial Group, LLC

 

By: Patrick W. M. Imeson                                 
Patrick W. M. Imeson, its Manager

 



6

 

 

Exhibit A

 

Dates and Original Principal Balances of Notes with Accrued Interest at the
Default Rate from April 6, 2012 to November 30, 2013

 

  Original Note Amount: Nate Date (1/1/2007)   New Principal Balance: Allonge
Date (5/15/2010)   Principal Due as Defined in the Loan Reinstatement Agreement
as of 3/31/2012   Accrued Interest as of 11/30/2013   Principal Due as Defined
in the Revised Loan Reinstatement Agreement as of 11/30/2013                   
   Elkhorn Goldfields LLC - Series A Convertible Notes                          
$300,000   $349,050   $584,067   $199,358   $783,425     500,000    581,750  
 973,446    332,264    1,305,710     300,000    349,050    584,067    199,358  
 783,425     100,000    116,350    194,690    66,453    261,143     100,000  
 101,750    170,259    58,114    228,373     300,000    349,051    584,069  
 199,359    783,428     100,000    110,750    185,319    63,255    248,574   
 100,000    110,750    185,319    63,255    248,574     200,000    232,700  
 389,379    132,906    522,285     3,000,000    3,490,500    5,840,677  
 1,993,586    7,834,263    $5,000,000   $5,791,701   $9,691,292   $3,307,909  
$12,999,201 

 



7

 

 

  Original Note Amount: Nate Date (1/1/2007)   New Principal Balance: Allonge
Date (5/15/2010)   Principal Due as Defined in the Loan Reinstatement Agreement
as of 3/31/2012   Accrued Interest as of 11/30/2013   Principal Due as Defined
in the Revised Loan Reinstatement Agreement as of 11/30/2013                   
  

MFPI Partners - $8.05M Loan

                               $3,500,000   $4,033,750   $6,695,640  
$2,285,409   $8,981,049     500,000    576,250    956,520    326,487  
 1,283,007     500,000    576,250    956,520    326,487    1,283,007   
 500,000    576,250    956,520    326,487    1,283,007     500,000    576,250  
 956,520    326,487    1,283,007     500,000    576,250    956,520    326,487  
 1,283,007     500,000    576,250    956,520    326,487    1,283,007   
 250,000    288,125    478,260    163,243    641,503     100,000    115,250  
 191,304    65,297    256,601     100,000    115,250    191,304    65,297  
 256,601     100,000    115,250    191,304    65,297    256,601     50,000  
 57,625    95,652    32,649    128,301     500,000    576,250    956,520  
 326,487    1,283,007     400,000    461,000    765,216    261,190    1,026,406 
   50,000    57,625    95,652    32,649    128,301    $8,050,000   $9,277,625  
$15,399,971   $5,256,441   $20,656,413 

 



8

 

 

  Original Note Amount: Nate Date (1/1/2007)   New Principal Balance: Allonge
Date (5/15/2010)   Principal Due as Defined in the Loan Reinstatement Agreement
as of 3/31/2012   Accrued Interest as of 11/30/2013   Principal Due as Defined
in the Revised Loan Reinstatement Agreement as of 11/30/2013                   
   MFPI Partners - $5M Loan                                     $300,000  
$365,250   $606,280   $206,940   $813,220     1,500,000    1,836,500  
 3,048,415    1,040,509    4,088,924     500,000    608,749    1,010,465  
 344,900    1,355,365     250,000    303,125    503,159    171,742    674,901   
 650,000    796,800    1,322,612    451,444    1,774,056     100,000  
 121,750    202,092    68,980    271,072     250,000    307,124    509,797  
 174,008    683,805     250,000    307,124    509,797    174,008    683,805   
 600,000    730,800    1,213,058    414,051    1,627,109     600,000  
 730,800    1,213,058    414,051    1,627,109    $5,000,000   $6,108,022  
$10,138,733   $3,460,633   $13,599,366                           

 

In addition to the foregoing, sums, the Obligor Parties’ Obligations include
amounts which would be payable under the 2008 MFPI Loan and Administrative
Agency Agreement Collar Option (the “Collar Option”) if the “put” described in
the Collar Option were exercised as of the date of this Letter Agreement.

 



9

